 



Exhibit 10.1
SINA CORPORATION
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is dated as of July 31, 2006 by
and between Charles Guowei Chao (“Executive”) and SINA CORPORATION, a Cayman
Islands company (the “Company”).
     1. Term of Agreement. This Agreement shall commence on the date hereof and
shall have a term of three years (the “Original Term”). This Agreement may be
terminated by either party, with or without cause, on 30 days’ written notice to
the other party. This Agreement may be extended for an additional one year after
the end of the Original Term if the parties mutually agree in writing to such
extension.
     2. Duties.
          (a) Position. Executive shall be employed as Chief Executive Officer
and President, and as such will report to the Company’s Board of Directors.
          (b) Obligations to the Company. Executive agrees to the best of his
ability and experience that he will at all times loyally and conscientiously
perform all of the duties and obligations required of and from Executive
pursuant to the express and implicit terms hereof, and to the reasonable
satisfaction of the Company. During the term of Executive’s employment
relationship with the Company, Executive further agrees that he will devote all
of his business time and attention to the business of the Company, the Company
will be entitled to all of the benefits and profits arising from or incident to
all such work services and advice, Executive will not render commercial or
professional services of any nature to any person or organization, whether or
not for compensation, without the prior written consent of the Company’s Board
of Directors, and Executive will not directly or indirectly engage or
participate in any business that is competitive in any manner with the business
of the Company. Nothing in this Agreement will prevent Executive from accepting
speaking or presentation engagements in exchange for honoraria or from serving
on boards of charitable organizations, or from owning no more than 1% of the
outstanding equity securities of a corporation whose stock is listed on a
national stock exchange or the Nasdaq National Market. Executive will comply
with and be bound by the Company’s operating policies, procedures and practices
from time to time in effect during the term of Executive’s employment.
     3. At-Will Employment. The Company and Executive acknowledge that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law, and that Executive’s employment with the Company may be
terminated by either party at any time for any or no reason. If Executive’s
employment terminates for any reason, Executive shall not be entitled to any
payments, benefits, damages, award or compensation other than as provided in
this Agreement. The rights and duties created by this Section 3 may not be
modified in any way except by a written agreement approved by the Board of
Directors of the Company.
     4. Compensation. For the duties and services to be performed by Executive
hereunder, the Company shall pay Executive, and Executive agrees to accept, the
salary, stock options, bonuses and other benefits described below in this
Section 4.

 



--------------------------------------------------------------------------------



 



          (a) Salary. Executive shall receive a monthly salary of RMB200,000,
which is equivalent to RMB2,400,000 on an annualized basis. Executive’s monthly
salary will be payable pursuant to the Company’s normal payroll practices for
payment of compensation to executives. Executive’s salary will be reviewed at
the time determined appropriate by the Board or Directors of the Company or its
Compensation Committee, and any increase will be effective as of the date
determined appropriate by the Board or its Compensation Committee.
          (b) Stock Options and Other Incentive Programs. Executive shall be
eligible to participate in any stock option or other incentive programs
available to officers or employees of the Company.
          (c) Bonuses. Executive’s entitlement to incentive bonuses from the
Company is discretionary and shall be determined by the Board of Directors of
the Company, or its Compensation Committee, in good faith based upon the extent
to which Executive’s individual performance objectives and the Company’s
profitability objectives and other financial and nonfinancial objectives are
achieved during the applicable bonus period. In the event of Executive’s
termination of employment on account of death or Disability during the term of
this Agreement, the Company shall pay to Executive or Executive’s estate the
bonus Executive would have earned during the entire year in which death or
Disability occurred.
          (d) Additional Benefits. Executive will be eligible to participate in
the Company’s employee benefit plans of general application, including without
limitation, those plans covering medical, disability and life insurance in
accordance with the rules established for individual participation in any such
plan and under applicable law. Executive will be eligible for vacation and sick
leave in accordance with the policies in effect during the term of this
Agreement and will receive such other benefits as the Company generally provides
to its other employees of comparable position and experience.
          (e) Reimbursement of Expenses. Executive shall be authorized to incur
on behalf and for the benefit of, and shall be reimbursed by, the Company for
reasonable expenses, provided that such expenses are substantiated in accordance
with Company policies.
     5. Termination of Employment and Severance Benefits.
          (a) Termination of Employment. This Agreement may be terminated during
its Original Term (or any extension thereof) upon the occurrence of any of the
following events:
               (i) The Company’s determination in good faith that it is
terminating Executive for Cause (as defined in Section 6 below) (“Termination
for Cause”);
               (ii) The Company’s determination that it is terminating Executive
without Cause, which determination may be made by the Company at any time at the
Company’s sole discretion, for any or no reason (“Termination Without Cause”);
               (iii) The effective date of a written notice sent to the Company
from Executive stating that Executive is electing to terminate his employment
with the Company (“Voluntary Termination”);
               (iv) A change in Executive’s status such that a Constructive
Termination (as defined in Section 5(b)(iv) below) has occurred; or

-2-



--------------------------------------------------------------------------------



 



               (v) Following Executive’s termination of employment on account of
death or Disability (as defined in Section 7 below).
          (b) Severance Benefits. Executive shall be entitled to receive
severance benefits upon termination of employment only as set forth in this
Section 5(b):
               (i) Voluntary Termination. If Executive’s employment terminates
by Voluntary Termination, then Executive shall not be entitled to receive
payment of any severance benefits. Executive will receive payment(s) for all
salary and unpaid vacation accrued as of the date of Executive’s termination of
employment and Executive’s benefits will be continued under the Company’s then
existing benefit plans and policies in accordance with such plans and policies
in effect on the date of termination and in accordance with applicable law.
               (ii) Involuntary Termination. If Executive’s employment is
terminated under Section 5(a)(ii) or 5(a)(iv) above (such termination, an
“Involuntary Termination”), Executive will be entitled to receive payment of
severance benefits equal to Executive’s regular monthly salary for (i) 18 months
if the remainder of the Term of this Agreement (the “Remaining Term”) is more
than or equal to 18 months, (ii) the Remaining Term if the Remaining Term is
less than 18 months but more than 12 months, or (iii) 12 months if the Remaining
Term is equal to or less than 12 months (the “Severance Period”); provided that
Executive agrees to release the Company from any and all claims arising from or
related to the employment relationship or such termination and executes an
release agreement as requested by the Company at the time of such termination.
An amount equal to 6 months of the severance benefits shall be paid on the
6 month anniversary of Executive’s termination date and the remaining severance
benefits shall be paid ratably over the remaining Severance Period according to
the Company’s standard payroll schedule. Executive will also be entitled to
receive any bonus payable under Section 4(c) which amount shall be paid on the
6 month anniversary of Executive’s termination date. Company will reimburse
Executive for health insurance benefits with the same coverage provided to
Executive prior to the termination (e.g. medical, dental, optical, mental
health) and in all other respects significantly comparable to those in place
immediately prior to the termination over the Severance Period, provided that
reimbursement for the first 6 months of the Severance Period shall be paid on
the 6 month anniversary of Executive’s termination date and reimbursement for
any remaining health insurance benefits shall be paid on the first day of each
month during which Executive receives such health insurance benefits. Any
unvested stock options or shares of restricted stock held by Executive as of the
date of Executive’s termination of employment shall vest as to that number of
shares that Executive would have vested during the Severance Period if he had
continued employment with the Company through such period and Executive shall be
entitled to exercise any such stock options through the date that is the later
of (x) the 15th day of the 3rd month following the date the stock options would
otherwise expire, or (y) the end of the calendar year in which the stock options
would otherwise expire.
               (iii) Termination for Cause. If Executive’s employment is
terminated for Cause, then Executive shall not be entitled to receive payment of
any severance benefits. Executive will receive payment(s) for all salary and
unpaid vacation accrued as of the date of Executive’s termination of employment
and Executive’s benefits will be continued under the Company’s then existing
benefit plans and policies in accordance with such plans and policies in effect
on the date of termination and in accordance with applicable law.
               (iv) Constructive Termination. “Constructive Termination” shall
be deemed to occur if (A)(1) there is a material adverse change in Executive’s
position causing such position to be of materially reduced stature or
responsibility, or (2) a reduction of more than 10% of Executive’s base
compensation unless in connection with similar decreases of other similarly
situated employees of

-3-



--------------------------------------------------------------------------------



 



the Company; and (B) within the 30-day period immediately following such
material change or reduction Executive elects to terminate his employment
voluntarily.
               (v) Termination by Reason of Death or Disability. In the event
that Executive’s employment with the Company terminates as a result of
Executive’s death or Disability (as defined in Section 7 below), Executive or
Executive’s estate or representative will receive all salary and unpaid vacation
accrued as of the date of Executive’s death or Disability and any other benefits
payable under the Company’s then existing benefit plans and policies in
accordance with such plans and policies in effect on the date of death or
Disability and in accordance with applicable law. In addition, Executive’s
estate or representative will receive the amount of Executive’s target bonus for
the fiscal year in which the death or Disability occurs to the extent that the
bonus has been earned as of the date of Executive’s death or Disability, as
determined by the Board of Directors or its Compensation Committee based on the
specific corporate and individual performance targets established for such
fiscal year.
     6. Definition of Cause. For purposes of this Agreement, “Cause” for
Executive’s termination will exist at any time after the happening of one or
more of the following events:
          (a) Executive’s willful misconduct or gross negligence in performance
of his duties hereunder, including Executive’s refusal to comply in any material
respect with the legal directives of the Company’s Board of Directors so long as
such directives are not inconsistent with the Executive’s position and duties,
and such refusal to comply is not remedied within 10 working days after written
notice from the Board of Directors, which written notice shall state that
failure to remedy such conduct may result in Termination for Cause;
          (b) Dishonest or fraudulent conduct, a deliberate attempt to do an
injury to the Company, or conduct that materially discredits the Company or is
materially detrimental to the reputation of the Company, including conviction of
a felony; or
          (c) Executive’s incurable material breach of any element of the
Company’s Confidential Information and Invention Assignment Agreement, including
without limitation, Executive’s theft or other misappropriation of the Company’s
proprietary information.
     7. Definition of Disability. For purposes of this Agreement, “Disability”
shall mean that Executive has been unable to perform his duties hereunder as the
result of his incapacity due to physical or mental illness, and such inability,
which continues for at least 120 consecutive calendar days or 150 calendar days
during any consecutive twelve-month period, if shorter, after its commencement,
is determined to be total and permanent by a physician selected by the Company
and its insurers and acceptable to Executive or to Executive’s legal
representative (with such agreement on acceptability not to be unreasonably
withheld).
     8. Confidentiality Agreement. Executive shall sign, or has signed, a
Confidential Information and Invention Assignment Agreement (the
“Confidentiality Agreement”) substantially in the form attached hereto as
Exhibit A. Executive hereby represents and warrants to the Company that he has
complied with all obligations under the Confidentiality Agreement and agrees to
continue to abide by the terms of the Confidentiality Agreement and further
agrees that the provisions of the Confidentiality Agreement shall survive any
termination of this Agreement or of Executive’s employment relationship with the
Company.
     9. Noncompetition Covenant. Executive hereby agrees that he shall not,
during the term of his employment pursuant to this Agreement and the Severance
Period, if any, do any of the following without the prior written consent of the
Company’s Board of Directors:

-4-



--------------------------------------------------------------------------------



 



          (a) Compete. Carry on any business or activity (whether directly or
indirectly, as a partner, stockholder, principal, agent, director, affiliate,
employee or consultant) which is competitive with the business conducted by the
Company (as conducted now or during the term of Executive’s employment), nor
engage in any other activities that conflict with Executive’s obligations to the
Company.
          (b) Solicit Business. Solicit or influence or attempt to influence any
client, customer or other person either directly or indirectly, to direct his or
its purchase of the Company’s products and/or services to any person, firm,
corporation, institution or other entity in competition with the business of the
Company.
          (c) Solicit Personnel. During the term of this Agreement and for a
period of 12 months thereafter, solicit or influence or attempt to influence any
person employed by the Company to terminate or otherwise cease his employment
with the Company or become an employee of any competitor of the Company. This
Section 9(c) is to be read in conjunction with Section 6 of the Confidential
Information and Invention Assignment Agreement executed by Executive.
     10. Conflicts. Executive represents that his performance of all the terms
of this Agreement will not breach any other agreement to which Executive is a
party. Executive has not, and will not during the term of this Agreement, enter
into any oral or written agreement in conflict with any of the provisions of
this Agreement. Executive further represents that he is entering into or has
entered into an employment relationship with the Company of his own free will
and that he has not been solicited as an employee in any way by the Company.
     11. Successors. Any successor to the Company (whether direct or indirect
and whether by purchase, lease, merger, consolidation, liquidation or otherwise)
to all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agrees expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of Executive’s rights hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
     12. Miscellaneous Provisions.
          (a) No Duty to Mitigate. Executive shall not be required to mitigate
the amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor, except as otherwise provided in this
Agreement, shall any such payment be reduced by any earnings that Executive may
receive from any other source.
          (b) Amendments and Waivers. Any term of this Agreement may be amended
or waived only with the written consent of the parties.
          (c) Sole Agreement. This Agreement, including any Exhibits hereto,
constitutes the sole agreement of the parties and supersedes all oral
negotiations and prior writings with respect to the subject matter hereof.
          (d) Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by a nationally-recognized delivery service (such as Federal
Express or UPS), or 48 hours after being deposited in the U.S. mail as

-5-



--------------------------------------------------------------------------------



 



certified or registered mail with postage prepaid, if such notice is addressed
to the party to be notified at such party’s address as set forth below or as
subsequently modified by written notice.
          (e) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, without giving effect to the principles of conflict of laws.
          (f) Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
          (g) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.
          (h) Arbitration. Any dispute or claim arising out of or in connection
with this Agreement will be finally settled by binding arbitration in California
in accordance with the rules of the American Arbitration Association by one
arbitrator appointed in accordance with said rules. The arbitrator shall apply
California law, without reference to rules of conflicts of law or rules of
statutory arbitration, to the resolution of any dispute. Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision. This Section 12(h) shall not apply to the Confidentiality
Agreement.
          (i) Advice of Counsel. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT,
IN EXECUTING THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE
ADVICE OF INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE
TERMS AND PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED
AGAINST ANY PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.
[Signature Page Follows]

-6-



--------------------------------------------------------------------------------



 



     The parties have executed this Agreement the date first written above.

            SINA CORPORATION
      By:   /S/ Yan Wang         Name:     Yan Wang        Title:     Vice
Chairman       Address: 20F, Ideal Plaza, No.58 Northwest 4th Ring Road, Haidian
District, Beijing 100080, China   

            THE EXECUTIVE: Charles Guowei Chao
      Signature:   /S/ Charles Chao         Address: 20F, Ideal Plaza, No.58
Northwest 4th Ring      Road, Haidian District, Beijing 100080, China     

-7-